                  Case 1:19-mc-00544-AT Document 29 Filed 12/20/19 Page 1 of 1


                                                                        599 Lexington Avenue
                                                                       New York, NY 10022-6069
                                                                           +1.212.848.4000



wcollins@shearman.com
212.848.4127

benjamin.klebanoff@shearman.com
212.848.7316

VIA CM/ECF

December 20, 2019

Hon. Analisa Torres
United States District Judge
United States District Court for the
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re:         United States v. Paramount Pictures, Inc.; United States v. Lowe’s Incorporated,
            Case No. 19-Misc-544 (Equity No. 87-273) (S.D.N.Y.)

Dear Judge Torres:

       In response to the Court’s December 10, 2019 Order in the above-captioned action (ECF
No. 19), Defendant Paramount Pictures Corporation (f/k/a Paramount Pictures, Inc.) by and
through their undersigned counsel respectfully states that it does not oppose Plaintiff’s motion to
terminate the antitrust judgments in this matter.

Respectfully submitted,

 /s/ Wayne Dale Collins
Wayne Dale Collins
Benjamin Klebanoff
599 Lexington Avenue
New York, NY 10022-6069
Telephone: 212-848-4127/7316
Facsimile: 646-848-4000
Email: wcollins@shearman.com
       benjamin.klebanoff@shearman.com

Attorneys for Defendant Paramount Pictures
Corporation (f/k/a Paramount Pictures, Inc.)


 SHEARMAN.COM
 Shearman & Sterling LLP is a limited liability partnership organized in the United States under the laws of the state of Delaware, which laws limit the personal liability of
 partners.
